     Case 1:19-cr-00012-VSB Document 239 Filed 05/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                               5/8/2020


 UNITED STATES,

           -v-                                       19 Cr. 12 (VSB)

 JOSHUA RODRIGUEZ,

                 Defendant.


                                [PROPOSED] ORDER


       Upon review of defendant’s letter motion, it is hereby:

       ORDERED that Grainne E. O’Neill, Esq. be appointed to represent Joshua

Rodriguez in the above-captioned matter, pursuant to the Criminal Justice Act, nunc pro

tunc, to April 1, 2020.



                                                    SO ORDERED:




                                                    _______________________
                                                    Vernon S. Broderick
                                                    United States District Judge

Dated: New York, New York

May_____,
     8    2020
